Citation Nr: 1201865	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  99-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for upper respiratory problems, to include vasomotor rhinitis, rhinosinusitis, sinus congestion, headaches (upper respiratory problems and headaches), claimed as due to undiagnosed illness. 

2.  Entitlement to service connection for muscle aches, claimed as due to undiagnosed illness. 

3.  Entitlement to service connection for fatigue, claimed as due to undiagnosed illness. 

4.  Entitlement to service connection for sore joints, claimed as due to undiagnosed illness. 

5.  Entitlement to service connection for forgetfulness/memory loss (memory loss), claimed as due to undiagnosed illness. 

6.  Entitlement to service connection for loss of sleep, claimed as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to October 1983 and from January 1991 to September 1991.  The Veteran also served various periods on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard until his retirement in May 2003. 

These matters before the Board of Veterans' Appeals  (Board) initially arose on appeal from a June 1997 rating decision issued in July 1997, in which the RO denied the Veteran's claims of service connection for upper respiratory problems, muscle aches, fatigue, sore joints, loss of sleep, and memory loss all asserted as due to undiagnosed illnesses related to his service in the Southwest Asia theater of operations during the Persian Gulf War. 

The issues on appeal have been previously remanded by the Board in January 2005, September 2007, and December 2008.  The Board notes that during the pendency of the appeal, in a November 2010 rating decision, the RO granted service connection for: tendonitis of the right shoulder, evaluated at 10 percent disabling effective from July 20, 1995; and irritable bowel syndrome, evaluated at 10 percent disabling effective from July 20, 1995.  Since the information of record indicats that the Veteran's has not filed a Notice of Disagreement (NOD) that challenges either the compensation level or the effective date assigned to either disability, following the grants of service connection, the issues concerning tendonitis of the right shoulder and irritable bowel syndrome are not longer a part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In September 2004 and May 2008, the Veteran testified during Travel Board and Video-Conference hearings before two of the undersigned Veterans Law Judges at the RO; transcripts of these hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified before two separate Veterans Law Judges at hearings in September 2004 and May 2008, respectively.  In November 2011, the Veteran was informed that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  He was also informed that when two hearings have been held by different Veteran Law Judges concerning the same issues, the law also requires that the Board assign a third Veterans Law Judge to decide the issues because a proceeding before the Board may be assigned either to an individual Veterans Law Judge "or to a panel of not less than three members of the Board." 38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2011).  The November 2011 letter also informed the Veteran that he had the option of having an additional hearing held before a third Veterans Law Judge who would be assigned to the panel to decide his appeal.  

In November 2011, the Veteran responded that he wanted an additional Board hearing via video conference before a third Veterans Law Judge.  Because Board hearings by video conference are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Board hearing by video conference at the RO at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________                 ____________________________	
           WAYNE M. BRAEUER                                   F. JUDGE FLOWERS
             Veterans Law Judge                                        Veterans Law Judge
        Board of Veterans' Appeals                            Board of Veterans' Appeals



____________________________
DEBORAH W. SINGLETON
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


